POULIOT, J.
The trial of this cause resulted in a verdict for the plaintiff in the sum of $1,350 and is now before the Court on defendant’s motion for a new trial.
For plaintiff: Michael Pedro.
For defendant: Clifford Whipple, & Earl Sweeney.
On the late afternoon of February 25, 1930, plaintiffs automobile, operated by her brother-in-law Moses Kauffman, was travelling along the street south of the Post Office Building and came into collision with a trolley ear of the defendant.
The plaintiff’s contention is that the automobile made a stop, for a traffic signal, near the southeast corner of the Post Office Building and had been stopped one to one and one-half minutes when it was struck in the rear by the trolley car.
The defendant’s claim, corroborated by disinterested testimony, is to the effect that plaintiff’s automobile cut in in front of the trolley car and suddenly stopped only two feet ahead of the car, giving the motorman no opportunity to avoid a collision.
Reviewing the testimony, and having in mind the appearance of the witnesses, the Court feels that the plaintiff did not establish her claim by a fair preponderance of the evidence.
While the claim as to damages is open to suspicion, there is no evidence that the plaintiff did not receive the injuries alleged. Rr. Wardle states that she made no complaints when he examined her on September 18th, bul his examination appears to have been cursory. Dr. Schwartz, on the other hand, actually treated the patient and knew from first hand knowledge of her condition. The amount awarded was not excessive if the plaintiff had been entitled to recover.
Motion for new trial granted.